Citation Nr: 1243255	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  11-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether a timely substantive appeal was filed following a May 2008 rating decision that denied claims of entitlement to service connection for a left knee disorder, hypertension, and posttraumatic stress disorder (PTSD), and assigned initial disability ratings for sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and left leg disability.

2.  Entitlement to an initial rating in excess of 20 percent for low back disability.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1984 to July 2007.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2012 the Veteran testified at a Board hearing at the VA Central Office in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  On May 12, 2008 the RO issued a rating decision that denied claims of entitlement to service connection for a left knee disorder, hypertension, and PTSD, and also granted service connection and assigned initial disability ratings for sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and left leg disability.

2.  In May 2008, the Veteran filed a notice of disagreement (NOD) with the May 2008 RO decision.

3.  On May 5, 2009 a statement of the case (SOC) was sent to the Veteran that addressed, in pertinent part, the issues of entitlement to service connection for a left knee disorder, hypertension, and PTSD, and the initial disability ratings assigned for service-connected sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and left leg disability.

4.  A substantive appeal was not received within 60 days from when the May 5, 2009 mailing of SOC or within one year from the May 12, 2008 mailing of notification of rating decision.

5.  At the June 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of initial rating in excess of 20 percent for back disability and initial rating in excess of 10 percent for cervical spine disability.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed following a May 2008 rating decision that denied claims of service connection for a left knee disorder, hypertension, and PTSD, and assigned initial ratings for sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and left leg disability.  38 U.S.C.A. 
§§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 19.30, 19.34, 20.200, 20.202, 20.302, 20.1103 (2012).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of initial rating in excess of 20 percent for back disability and initial rating in excess of 10 percent for cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA does not apply to the issue on appeal because the matter does not involve the substantiation of the underlying claims, but rather involves the procedures for appealing a decision.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of the VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

In this case, in May 12, 2008 RO correspondence (that included a copy of the May 8, 2008 rating decision and a VA Form 4107) the Veteran was informed that he had one year from the date of the May 12, 2008 letter to appeal the May 8, 2008 decision.  In a letter from the RO dated and mailed on November 13, 2009 and in a letter dated February 19, 2010, the Veteran was also informed that the issue was timeliness of the substantive appeal.  In the February 19, 2010 letter and November 2010 SOC, the Veteran was provided the legal requirements for filing a timely substantive appeal.  Additionally, the Veteran and has indicated through his statements and testimony that he has actual notice of the requirements for filing a timely substantive appeal.  For these reasons, a remand for further notification is not necessary.

During the June 2012 Board hearing, the undersigned Veterans Law Judge asked questions to help direct the Veteran's testimony to more adequately portray the Veteran's assertions in this case.  In order to assist the Veteran, the undersigned specifically recapped the procedural posture of the case (pages 6-7), specifically referenced evidence (the Veteran's "binder") submitted by the Veteran (page 3), and invited the Veteran to comment in specific detail concerning the two pieces of RO correspondence that the Veteran felt was pertinent to the issue on appeal.  

Timeliness of Substantive Appeal

A May 2008 rating decision issued on May 12, 2008 denied several claims related to service connection and increased ratings for service-connected disabilities.  The May 2008 rating decision also granted service connection for a cervical spine disability and a thoraco-lumbar spine disability, and assigned 0 percent initial ratings to each.  In May 2008, the Veteran filed a timely May 2008 Notice of Disagreement (NOD) with the May 2008 RO determination, which included disagreement with the initial 0 percent initial disability ratings assigned for service-connected neck and back disabilities.  On May 5, 2009, the RO issued a Statement of the Case (SOC) to the Veteran addressing the issues (in pertinent part) of entitlement to service connection for a left knee disorder, hypertension, and PTSD, and the initial disability ratings assigned for service-connected sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and left leg disability.  In correspondence dated September 9, 2009, and received on September 14, 2009, the Veteran indicated that he was disagreeing with some actions taken in the May 2009 SOC.  In correspondence dated November 13, 2009, the RO essentially informed the Veteran that his September 2009 letter was not timely received and could not act as a substantive appeal to the May 2008 rating decision.  As discussed previously, in a letter from the RO dated and mailed on November 13, 2009 and in a letter dated February 19, 2010, the Veteran was also informed that the issue was timeliness of the substantive appeal.

When a SOC is issued, a veteran and his representative will also be furnished: information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the 
Board).  38 C.F.R. § 19.30(b).  In this case, the May 5, 2009 cover letter to the May 2009 SOC included the requisite information, and a VA Form 9 was listed as an enclosure.  The letter told the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  The letter also informed the Veteran that an extension could be requested within the 60 days for more time to file an appeal.  Proper completion and filing of a substantive appeal are the last actions that a veteran needs to take to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.

While the Veteran in May 2008 did file a timely NOD in connection with the May 2008 rating decision, the undisputed facts in this case demonstrate that he did not file a timely substantive appeal, that is, he did not communicate a desire to perfect appellate review, within either (i) 60-days of the May 2009 SOC or within (ii) one-year of being notified of the RO's original determination related to this claim (on May 12, 2008).  For this reason, the May 12, 2008 rating decision denial became final.  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. §§ 3.104, 20.302(b), 20.1103.

The Veteran asserts that he was confused by VA correspondence.  He has also asserted in March 2010 correspondence and at his Board hearing (page 11) that there were "administrative errors" or at least "administrative misunderstanding" committed by VA personnel.  The Veteran has written and testified that, while he did receive the May 5, 2009 letter, two days later he received another letter (a cover letter and May 2009 rating decision addressing other issues), which led to his confusion.  The Veteran contends (hearing p.14, 23-24) that he has consistently responded to VA in a timely manner, which will be reflected by the record, so this untimely response is indicative of the belief that he had one year from the May 7, 2009 letter to enter a timely substantive appeal.  

The Veteran asserts that the May 7, 2009 letter, which notified him that he had one year to appeal the May 2009 rating decision, resulted in his belief that he still had another year to appeal the other issues deriving from the May 2008 rating decision.  He contends that the close proximity of the letters, both of which refer to a May 2008 notice of disagreement, and the language in the May 2009 letter advising that he had one year to appeal, created reasonable doubt as to how long he had to submit a substantive appeal to the May 2008 rating decision (he thought he had one year from the May 7, 2009 letter). 

The Veteran is competent to provide an account of his understanding and actions in connection with this appeal.  Further, the Veteran has presented a very sympathetic and clear contention in this case as to how he may have been confused by receiving two letters from VA within two days of each other.  However, with respect to any account that his Substantive Appeal (i) was filed in a timely manner; (ii) was misfiled with VA within a timely manner; and/or (iii) was not filed in a timely manner because of the inducement or misinformation of a VA employee, the Board finds that the Veteran's statements, hearing testimony, and evidence submitted (including a white binder submitted in association with the Veteran's June 2012 Board hearing) do not change the fact that the VA correspondence in question (May 5, 2009 and May 7, 2009) does not reveal any errors or inaccurate information regarding the statutory period for perfecting his appeal.  

General statements in both the May 5, 2009 letter (accompanying a statement of the case) and the May 7, 2009 letter (accompanying the May 2009 rating decision on two issues) both referred to a notice of disagreement that was received in May 2008; however, both letters referenced the enclosed adjudication documents (statement of the case or rating decision) to which they pertained.  While the Veteran's reading of general statements in both the May 5, 2009 letter (accompanying a statement of the case) and the May 7, 2009 letter (accompanying the May 2009 rating decision on two issues) both referred to a notice of disagreement that was received in May 2008, each letter was accompanied by adjudication documents (statement of the case or rating decision) that clearly listed and explained the issues being adjudicated and to which the respective letter pertained.  

The letter dated May 7, 2009 informed the Veteran, among other things, that he had been granted rating increases for his service-connected low back and cervical spine disabilities.  The May 7, 2009 letter was accompanied by a copy of the rating decision specifically granting partial benefits in two issues (higher ratings for the service-connected back and neck disabilities).  A fair reading the accompanying letter is that it pertains to the issues addressed in the accompanying rating decision, rather than all issues to which a notice of disagreement may have been previously filed.  

As for the Veteran's assertions of administrative error or administrative misunderstanding by VA personnel, in Irwin v. Department of Veterans Affairs, 
498 U.S. 89 (1990), the United States Supreme Court held that VA's statutory filing time periods may be equitably tolled where the Veteran has "actively pursued his judicial remedies by filing a defective pleading during the statutory period" or "has been induced or tricked by [VA or an employee] into allowing the filing deadline to pass."  Irwin, 498 U.S. at 96; see also Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  The statutory period to perfect an appeal to the Board may be equitably tolled due to conduct of VA.  See Brandenburg v. Principi, 371 F. 3d 1362, 1364 (Fed. Cir. 2004); Jaquay v. Prinicipi, 304 F. 3d 1276, 1287-89 (Fed Cir. 2002); see also Rowell v. Prinicpi, 4 Vet. App. 9, 17 (1993).

In this case, the Board can find no indication that the Veteran was induced or tricked by VA.  In particular, a review of the VA correspondence that responded to the Veteran's May 2008 notice of disagreement does not reveal that there was any such trickery or fault by VA personnel.  The RO's May 5, 2009 letter that accompanied the May 2009 statement of the case referred to the Veteran's May 2008 notice of disagreement, and did so in a way that did not attempt to trick or induce the Veteran to not pursue his claim.

While VA is granted the authority to waive the issue of timeliness in the filing of a Substantive Appeal, such waiver is not mandatory, did not occur in the present case, and is not warranted in the present fact situation.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that, because an issue was treated as if it were timely perfected for more than five years before being raised by the Board in the first instance, any issue concerning timely filing of the substantive appeal was waived by VA).  As distinguished from the situation in Percy, in this Veteran's case, the question of timeliness of substantive appeal was noted by the RO and adjudicated even prior to the issue arriving at the Board; at no time has the RO or the Board failed to recognize the absence of a timely substantive appeal or proceeded to address the issues on the merits as if a timely substantive appeal had been filed.  In this case, following receipt of the Veteran's untimely September 2009 statement, in November 13, 2009 the RO informed the Veteran that his September 2009 letter was not timely received and could not act as a substantive appeal to the May 2008 rating decision. 

The Board notes and has fully considered that the Veteran is service connected for PTSD with depression and is in a receipt of a 70 percent rating; however, the evidence does not reveal that the Veteran's PTSD, depression, or any other psychiatric disability has rendered him incapable of rational thought or deliberate decision making, or incapable of handling his own affairs.  A February 2011 VA mental disorders examination reveals that the Veteran had clear speech and average intelligence.  While some inability to stay on track was noted, the February 2011 VA examiner noted that the Veteran's judgment was such that he understood the outcome of his behavior.  While the Veteran's recent memory was moderately impaired, his remote memory was only mildly impaired and his immediate memory was normal.  Significantly, the Veteran was noted to be able to know the amount of his monthly payments and was able to prudently handle payments.  The Board notes that at the June 2012 Board hearing the Veteran presented a very detailed and coherent presentation of his case.  Materials and documents were organized and tabbed for review, including a binder with a detailed timeline.  In short, the facts in this case do not warrant equitable tolling of the statutory timeframe due to mental illness.  Barrnett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) (holding that in certain circumstances mental illness may justify equitable tolling).

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met, however: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.

As discussed previously, there has been no indication that the Veteran was tricked into allowing a filing deadline to pass or that he was misinformed regarding any filing deadline.  Further, there has been no indication that the Veteran's PTSD resulted in his failure to make a timely filing.  Finally, in considering whether extraordinary circumstances were present so as to justify tolling the filing period, the Board has shown that the Veteran did not show due diligence in preserving his appellate rights.  Had the Veteran made any minimal expression of disagreement or desire to appeal, or had he even made any general statement reflecting confusion as to which issues were being addressed or which issues were on appeal, a liberal interpretation of such writing may have discerned an intent to continue such appeal, or may have even been interpreted as a request for extension of time to file a substantive appeal; however, in this case, because the Veteran's response was silence, there is no timely writing of record that could be construed as a substantive appeal.  Undoubtedly, the Veteran was confused, as he wrote and testified; however, in the absence of any response on his part, there is no basis to find a timely substantive appeal, to find a request for extension of time for a substantive appeal, or to find a basis for equitable tolling of the timeliness requirement for filing any document that could be construed as a substantive appeal. 

In sum, the Veteran did not perfect a timely appeal of the denial of his claims in the May 2008 rating decision.  In addition, the criteria for equitable remedies are not met in this case.  Accordingly, the Veteran's appeal as to timeliness of substantive appeal must be denied.

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has indicated, at the June 2012 Board hearing, a desire to withdraw the issues of entitlement to an initial rating in excess of 20 percent for low back disability and entitlement to an initial rating in excess of 10 
percent for cervical spine disability; hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

As a timely substantive appeal was not filed following a May 2008 rating decision that denied service connection for a left knee disorder, hypertension, and PTSD, and assigned initial ratings for sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and left leg disability, the appeal is denied.

The appeal of the issue of initial rating in excess of 20 percent for low back disability is dismissed.

The appeal of the issue of initial rating in excess of 10 percent for cervical spine disability is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


